Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
In the amendment dated 07/01/2022, the following occurred: Claims 1, 6, 8 and 12 have been amended; and claims 4, 7 and 9-10 have been cancelled.
Claims 1-3, 5-6, 8 and 11-13 are pending and have been examined.

Priority
Acknowledgement is made of applicant’s claim to priority under 35 U.S.C. 371 to PCT Application No. PCT/JP2017/032551 filed on 09/08/2017, which claims priority to JP2016-175295 filed on 09/08/2016.
	
Specification
The abstract of the disclosure is objected to because the submission was specified as amendment to the Specification and given a SPEC document code. A separate document received was given the ABST document code but contained no amended Abstract. Further, the Abstract was submitted on a sheet that was not free from any other text (i.e., specification [0010] amendments). Please resubmit the amended Abstract, presenting it on a separate sheet, apart from any other text in accordance with 37 CFR 1.52(b)(4) and 1.72(b). Note: Resubmission should fix the erroneous document code.
The disclosure is further objected to for containing browser-executable code for non-patent literature (NPL), which are not considered necessary to be included in the patent application. These links are not required to be included to comply with 35 U.S.C. § 112(a). As such, the links are improper.
	The reasoning: Browser-executable code should not be included in this patent application unless it is necessary for them to be included in the patent application in order to comply with the requirements of 35 U.S.C. § 112(a). Where the hyperlinks and/or other forms of browser-executable codes themselves rather than the contents of the site to which the hyperlinks are directed are part of applicant’s invention and it is necessary to have them included in the patent application (i.e., the specification) in order to comply with the requirements of 35 U.S.C. 112(a), and applicant does not intend to have these hyperlinks be active links, examiners should not object to these hyperlinks. The Office will disable these hyperlinks (i.e., those necessary to be included in order to comply with the written description requirement) when preparing the text to be loaded onto the USPTO Web database.
	In this case, the Examiner objects as the links direct to contents of site(s) that are not part of applicant’s invention, even with http (colon) (double slash) removed. The link(s) direct to site(s) that host the cited NPL content. Please submit an amended Specification, wherein all browser-executable code for NPL references are deleted using 
	
Claim Objections
Claims 1 recites in “a blood driving section…” a patient individual difference information including “an effective blood flow amount, an effective blood flow velocity”. The Examiner interprets the lack of conjunction as a silent “or” in light of the Specification (see [0036]), which is considered a minor informality. The Examiner suggests amending to recite “[[,]] -or an effective blood flow velocity”. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
“blood related information acquiring means configured to” in claims 1 and 5.
“individual difference information managing means configured to” in claims 1, 3, 7 and 10.
“change amount acquiring means configured to” in claim 3.
“pulse wave information detecting unit configured to” in claim 5.
“blood flow information acquiring means configured to” in claim 7.
“blood driving amount regulating means configured to” in claim 9.
“dialysate circulation amount regulating means configured to” in claim 9.
“singular data detecting means configured to” in claim 11.
“blood pressure detection means configured to” in claim 12.
“body temperature detecting means configured to” in claim 12.
“humidity detection means configured to” in claim 12.
“blood flow detecting means configured to” in claim 12.
“blood pressure stabilizing means configured to” in claim 12.
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Because this/these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The Specification describes the corresponding structure, material or acts as follows:
For blood related information acquiring means: “blood related information acquiring means” includes, for example, components such as the dialysis machine and other components which form a blood circuit such as conduits, and has a configuration in which one or a plurality of blood flow detection sensors… are mounted on surfaces of positions where the blood flow can be detected from the outside for detecting change amount information (see Specification at [0018]). The Examiner interprets the structure as components, such as blood flow detection sensors (i.e., sensors detecting blood related information).
For individual difference information managing means: “Reference sign 02 denotes individual difference information managing means, and includes for example, a personal computer, a storage medium…, various interfaces…” (see Specification at [0072]). The Examiner interprets the structure as a computer or computer component.
For change amount acquiring means: “the central processing unit 018 may have a function for… and collecting information such as… the dialysis circulation information” (see Specification at [0068]); and “acquire these information via network such as internet” (at [0194]). The Examiner interprets the structure obtaining as the computer or computer component.
For pulse wave information detecting unit: “a pulse wave sensor… is mounted… and the pulse wave information is measured continuously” (see Specification at [0029]). The Examiner interprets the structure as a pulse wave sensor.
For blood flow information acquiring means: “the central processing unit 018 may have a function for… and collecting information such as… the dialysis circulation information” (see Specification at [0068]). See also [0194] and [0058]. The Examiner interprets the structure as the computer or computer component.
For blood driving amount regulating means: “regulating means including electric control circuit” (See Specification at [0060]) and “the blood [pressure] sensor regulates the blood flow pump speed or the dialysate circulating pump speed” (at [0071]). The Examiner interprets the structure as a blood pressure sensor or electric control circuit.
For dialysate circulation amount regulating means, see blood driving amount regulating means, a dialysis machine blood pressure sensor or electric control circuit.
For singular data detecting means: “A point of change of the state of blood flow distribution” (see Specification at [0033]); and “a blood flow measuring device configured to separately detect a blood flow” (at [0090]). The Examiner interprets the structure as a blood flow measuring device.
For blood pressure detection means: “the blood pressure sensor continuously or intermittently measures the humidity of the skin and body temperature… while measuring blood pressure… At the same time, the blood sensor adds a temperature regulating or blood concentration regulating solution which stabilizes the blood pressure” (see Specification at [0071]). The Examiner interprets the structure as a blood pressure sensor.
For body temperature detecting means, see blood pressure detection means, blood pressure sensor.
For humidity detection means, see blood pressure detection means, blood pressure sensor.
For blood flow detecting means, see singular data detecting means, blood pressure sensor.
For blood pressure stabilizing means, see blood pressure detection means, blood pressure sensor.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Soykan (US 2015/0149096 A1) in view of Robinson et al. (US 2009/0043240 A1) and O’Mahony et al. (US 7,135,008 B2). 

Re. CLAIM 1, Soykan teaches an individual difference information management system for regulating blood flow amount in dialysis treatment of a patient ([0002] teaches systems for synchronizing and presenting medical data obtained from sensors to provide precision care for dialysis patients) comprising:
	a dialysis machine for hemodialysis […] (Fig. 26, element 1704 & [0250]);
	[…];
blood related information acquiring means configured to acquire blood flow information from […] and acquire patient biological information from a computer memory ([0052] teaches an external medical device comprising one or more sensors detecting at least one medical parameter. Fig. 26 & [0325] teaches such means transmitting patient health data to central processor. [0057] teaches medical parameters, e.g., fluid level, blood ion levels (blood flow information) and blood pressure (patient biological information). Fig. 12 & [0281] teach a processor obtaining (acquiring) information detected by the dialysis system. [0253] teaches the processor can store calculated values within memory and retrieve the stored values from memory… the obtained calculations based on measurements.);
[…];
individual difference information managing means configured to compare […], acquire the patient individual difference information including individual difference information and transmit an electrical signal to […] ([0339] teaches the system can compare the recent and historical patient fluid levels. Fig. 26 & [0325] teaches a processor (means) receives the patient health data (including medical parameters) from external diagnostic device(s) and other information, such as how the patient feels or dialysis session data, from a user interface or patient’s electronic medical records. See also Fig. 12 & [0281]. The Specification at para. 0024 specially defines individual difference information as patient specific information. [0002] & [0052] teaches synchronizing medical data (medical parameters) obtained from sensors to dialysis session parameter(s) to provide precision care for dialysis patients. [0252] teaches transmitting calculation(s) obtained from the medical device or data records.);
a solution regulating section configured to supply a concentration of regulating solution for regulating a blood concentration in the blood circuit for hemodialysis on the basis of the patient individual difference information acquired by the individual difference information management means ([0292] teaches a specially adapted computer can be programmed to adjust/trigger the use (supply) of lower potassium dialysate (regulating solution). See also [0005] & [0285] re. hemodialysis treatment. [0341] teaches determining if events are due to electrolyte management, which refers to a concentration of any electrolyte in the patient’s blood (necessarily acquired); and if the events are linked to increases or decreases, e.g., in patient potassium level, the system can increase or decrease the concentration in the dialysate.); and
dialysate circulation amount regulating means configured to regulate a circulation amount of dialysate on the basis of the patient individual difference information acquired by the individual difference information managing means for performing dialysis treatment of the patient (see previous citations. [0058] & [0068] teaches selecting at least one dialysis session parameter, e.g. fluid removal rate, dialysis time length. [0149] teaches during dialysis, a fluid to be dialyzed is passed over a filter membrane, while dialysate (circulation amount) is passed over the other side of that membrane (flow). [0292] teaches the specially adapted computer and processors (means) can adjust one or more dialysis (session) parameters in response to the observed synchronized data, e.g., trigger a longer dialysis session (regulate the dialysate amount).) 

Soykan does not teach
one or more blood flow detection sensors mounted on a surface of the dialysis machine in a blood circuit, wherein said one or more blood flow detection sensors measure blood flow information in the hollow fiber filter through the surface of the dialysis machine,
means configured to acquire blood flow information from said one or more blood flow detection sensors,
a blood driving section including a regulator for regulating blood flow amount in the blood circuit for hemodialysis on the basis of a patient individual difference information, the patient individual difference information including an effective blood flow amount, an effective blood flow velocity for the patient, 
	compare the blood flow information measured by said one or more blood flow detection sensors with the blood flow amount regulated by the regulator in the blood circuit, or
	transmit an electrical signal to the regulator for regulating the blood flow amount regulated by the regulator.

Robinson teaches
	one or more blood flow detection sensors mounted on a surface of the dialysis machine in a blood circuit, wherein said one or more blood flow detection sensors measure blood flow information in the hollow fiber filter through the surface of the dialysis machine (See Fig. 2 & [0065], filter assembly 108 having hollow fibers; and [0056], the blood passage… is preferably continuous. [0012] teaches for the extracorporeal circuit: feedback signals have been provided by ultrasonic flow probes (necessarily mounted) that measure the actual flow of blood in the extracorporeal circuit. See also Specification at para. 0144, disclosing: “… the invention is not limited thereto, any configuration is applicable as long as the blood flow in the dialysis machine can be measured using one or more sensors.”),
	said one or more blood flow detection sensors (see previous citations.),
a blood driving section including a regulator for regulating blood flow amount in the blood circuit for hemodialysis on the basis of a patient individual difference information, the patient individual difference information including an effective blood flow amount, an effective blood flow velocity for the patient (See Fig. 11. [0145] teaches blood flow… is dependent on the fluid pressure… which is controlled by a blood pump 304… blood pressure sensor 309 provides information on pressure at the blood pump… The pressure gradient between pressure sensors 310 & 309 can be used to access flow characteristics… Factors that can influence this pressure differential include viscosity, hematocrit, the presence of any occlusions, kinking in the tubing, compression of the tubing, or occlusions at the glucose sensor… the controller (regulator) can compensate for these flow restrictions. [0012] teaches pump controller microprocessors receive feedback signals from the ultrasonic flow probes that measure the actual flow of blood (an effective blood flow amount/velocity). The Examiner interprets compensation as based on probe data. See below.), 
	compare the blood flow information measured by said one or more blood flow detection sensors with the blood flow amount regulated by the regulator in the blood circuit ([0012] teaches by comparing the desired pump speed or flow rate to the measured pump speed (velocity) or flow rate (amount), the microprocessor (regulator) can properly adjust the pump speed to correct for any difference between the desired and actual speed (velocity) or rate (amount).), and
	transmit an electrical signal to the regulator for regulating the blood flow amount regulated by the regulator ([0012] teaches that the pump controller (regulator) microprocessors receive feedback signals provided by the ultrasonic flow probes... By comparing the desired pump speed or flow rate to measured pump speed or flow rate, the microprocessor can properly adjust the pump speed (and necessarily, the blood flow amount).)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the precision dialysis monitoring and synchronization system of Soykan to detect blood flow rate for a continuous blood passage using ultrasonic flow probes and to use this information as part of a method and apparatus for blood transport using a pressure controller in measurement of blood characteristics as taught by Robinson, with the motivation of improving critical care patient outcomes and improving the accuracy and reliability of blood flow through an extracorporeal circuit (see Robinson at para. 0003 and 0012). Note: John O’Mahony is co-inventor.

Soykan does not teach 
a dialysis machine for hemodialysis including a hollow fiber filter, 
	
O’Mahony teaches 
a hollow fiber filter (Col. 2, Ln. 44-61 teaches removal of blood (typically venous) from a patient and passing the blood through a hollow fiber filter where there occurs fluid removal and, if desired, a solute removal or exchange. After passing through the filter, the blood is returned to the blood stream of the patient.),
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the precision dialysis monitoring and synchronization system of Soykan to govern the pumps using control settings, blood pressure sensor data, and a computer controller and to use this information as part of a method and apparatus for extracorporeal treatment of blood as taught by O’Mahony (see Abstract), with the motivation of improving the quality of care in extracorporeal blood treatment and overcoming untoward effects of negative pressure in continuous blood withdrawal and treatment (see O’Mahony at Abstract).

Note: O’Mahony Col. 16, Ln. 12-26 teaches the blood circuit including pressure sensors is mounted on the console (a surface) and, in particular, the blood pump and filtrate pump (of the dialysis machine in a blood circuit). See claim 8 prior art rejection. Regardless, the Specification at para. 0144, discloses: “… the invention is not limited thereto, any configuration is applicable as long as the blood flow in the dialysis machine can be measured using one or more sensors.”

Re. CLAIM 2, Soykan/Robinson/O’Mahony teaches the individual difference information management system according to claim 1, wherein the patient biological information is at least one information selected from a group including peripheral vascular resistance information, blood pressure information, face information, body movement information, temperature information, and humidity information. (Soykan [0057] teaches a medical parameter can be selected from a group consisting of… blood pressure.)

Re. CLAIM 3, Soykan/Robinson/O’Mahony teaches the individual difference information management system according to claim 1, further including individual difference information managing means configured to acquire and manage patient individual difference information (see again Soykan Fig. 26 & [0325]; also, Soykan Fig. 12 & [0281]. Soykan [0002] & [0052] teaches synchronizing (managing) medical data (Robinson’s probe data) obtained from sensors to dialysis session parameter(s) to provide precision care for dialysis patients.)
from change amount acquiring means configured to obtain a change amount of information acquired by the blood related information acquiring means and the blood related information and/or the change amount (The Specification at para. 0015 describes one change amount as values which indicate the change amount of the blood pressure at a predetermined time interval. Soykan [0257] & [0285] teaches collecting data (e.g. level of specific ions, blood pressure) continuously or in pre-programmed time intervals (change amounts) for use by the processor (means). [0309] teaches showing the medical parameter (e.g. fluid level, level of specific ions, blood pressure) output over a long period of time (showing the change amounts).)

Re. CLAIM 6, Soykan/Robinson/O’Mahony teaches the individual difference information management system according to claim 2, wherein the face information includes a color, an expression, a movement, and a deformation of the face, and the body movement information includes movements of the body of a hand, a leg, a neck or a waist (The Examiner notes that face information was an optional selection in Claim 2 and was not selected (“at least one information selected from a group”). As such, this non-selected feature is not evaluated.)

Re. CLAIM 11, Soykan/Robinson/O’Mahony teaches the individual difference information management system according to claim 1, wherein, 
using singular data detecting means configured to detect a singular data in a change over time from the blood flow information acquiring means (Soykan [0052] teaches a medical monitoring system (blood flow measuring device) comprising external medical device comprising one or more sensors detecting at least one medical parameter. Soykan [0172] teaches a “medical parameter” e.g. blood pressure (a singular data). Soykan [0257] teaches a blood pressure cuff collecting blood pressure data. Soykan [0295] teaches highlighting trends (change predicting data) in the medical parameters (blood pressure). Soykan Fig. 22 & [0303] teaches trends for medical parameters are presented over time.), the individual difference information managing means acquires a blood pressure change predicting data and an individual difference date from a singular value and a change value of the singular data detecting means (Soykan [0295] teaches determining dialysis parameters by a computer and creating algorithms to highlight trends, necessarily obtained, in the medical parameters (e.g. blood pressure) due to dialysis parameters. From Soykan Fig. 22, the Examiner interprets (1) the highlighted (individual difference) dates as having a vertical line marking them, (2) the associated medical parameter (MP) value as a singular value, and the line characteristics at the highlighted point (day, MP) as a change value. The Examiner notes that the Specification is unclear, e.g., as to what individual difference date entails.)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Soykan in view of Robinson, O’Mahony, and Shelley et al. (US 8,251,912 B2).

Re. CLAIM 5, Soykan/Robinson/O’Mahony teaches the individual difference information management system according to claim 1, wherein the blood related information acquiring means (external medical device) includes […] (one or more sensors, see claim 1 prior art rejection.)

Soykan does not teach
a pulse wave information detecting unit configured to detect pulse wave information relating to an ejection wave and a reflected wave for acquiring peripheral vascular resistance information.

Shelley teaches
a pulse wave information detecting unit configured to detect pulse wave information relating to an ejection wave and a reflected wave for acquiring peripheral vascular resistance information (Col. 14, Ln. 49-67 teaches a pulse oximeter (unit) including a probe adapted for positioning over a patient’s finger… the pulse oximeter has a photodiode for detecting an optical signal (see Fig. 2a) reflected from or transmitted through a volume of intravascular blood illuminated by one or more light emitting diodes. The Specification at para. 0232 describes the unit as formed by an infrared light emitting element and a light receiving element… worn on the foot, arm, earlobe, or fingertip, and the waveform of an ejection wave, which is a peripheral vascular resistance related value, and a waveform which related to an amplitude value of a reflected wave but in a detectable state.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of Shelley with teaching of Soykan since the combination of the two references is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in either Soykan or Shelley. Providing pulse oximeter technology (as taught by Shelley) does not change or affect the normal sensing-related functionalities of the external medical device of Soykan. Transmitting patient health-related data to a central processor would be performed the same ways even with the addition of pulse oximeter technology. Since the functionalities of the elements in Soykan and Shelley do not interfere with each other, the results of the combination would be predictable.

Claims 8 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Soykan in view of Robinson, O’Mahony, and Applicant-Admitted Prior Art (“AAPA”).

Note: Citations to AAPA refer to the Specification dated 06 March 2019.

Re. CLAIM 8, Soykan/Robinson/O’Mahony teaches the individual difference information management system according to claim 1, wherein the blood flow information acquiring means includes a plurality of […] sensors (O’Mahony Col. 17, Ln. 9-26 teaches the pressure sensors act as blood flow meter sensors, e.g. at Ln. 11-14, at Ln. 22-23.), wherein blood flow information in the hollow fiber filter of the dialysis machine is acquired by providing the sensors at predetermined positions on a surface of the dialysis machine (See Specification at para. 0018. O’Mahony Col. 16, Ln. 12-26 teaches the blood circuit including pressure sensors (at predetermined positions) is mounted on the console and, in particular, the blood pump and filtrate pump (of the dialysis machine).)

Soykan/O’Mahony does not teach includes a laser blood flow meter sensor.
AAPA at [0031] teaches that it was old and well-known in the art of healthcare to use a laser blood flow meter sensor. The feature of a laser blood flow meter sensor is met where AAPA teaches probes (i.e., sensors) of a laser blood flow meter ALF21, which is manufactured by Advance Co., Ltd. as well as a dialysis machine/dialyzer, which is manufactured by Fresenius medical Care Japan K.K. (See, e.g., AAPA at [0031].) The Examiner notes that these devices must have been in existence prior to constructive reduction to practice of Applicant’s claimed invention; and thus, they are AAPA.
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of AAPA with teaching of Soykan/O’Mahony since the combination of the references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the probes of the secondary reference for the blood flow information acquiring means of the primary reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

Re. CLAIM 12, Soykan/Robinson/O’Mahony teaches the individual difference information management system according to claim 1, further comprising:
blood pressure detection means configured to detect a blood pressure consecutively or intermittently […] (Soykan [0257] teaches the blood pressure cuff obtains reading. Soykan [0093] teaches adjusting a measurement frequency based on patient fluid level. Soykan [0253] teaches measurements collected from the sensors (consecutively or intermittently). Soykan [0081] teaches providing an output showing the at least one set of data of at least one medical parameter for a set time period before, during and after the dialysis session. Soykan [0057] teaches the medical parameter of blood pressure.);
body temperature detecting means configured to detect […] consecutively or intermittently before and after the dialysis treatment (see previous citations. Soykan [0216] teaches the physiological parameter of body temperature.);
humidity detection means configured to detect […] consecutively or intermittently before and after the dialysis treatment (see previous citations.);
blood flow detecting means configured to detect […] consecutively or intermittently before and after the dialysis treatment (see previous citations. Soykan [0295] teaches blood flow rate.); and
blood pressure stabilizing means configured to stabilize the blood pressure based on one or a plurality of items of information acquired from the blood pressure detecting means, the body temperature detecting means, the humidity detection means, and the blood flow detecting means (The Examiner interprets the processor as part of the dialysis machine. Soykan [0087] teaches adjusting an ultrafiltration rate or magnitude based on the processor (means) determining that a rate or magnitude of fluid level drop during a dialysis session within the set time period of the arrhythmia is different from the rate and magnitude of fluid level drop during the previous dialysis session of the patient. See also Soykan [0285], “effectuate a change in any number of dialysis parameters… or any parameter impacting a patient’s physiological response to dialysis” (blood pressure). As it is unclear what stabilizing entails, the Examiner interprets any of these adjustments as done to stabilize blood pressure. The Examiner notes only stabilizing based on one acquired item is required.)

Soykan may not teach means to detect (1) a body temperature, (2) a moisture of a skin, or (3) a blood flow.

AAPA at [0031] and [0070] teaches that the means to detect a body temperature, a moisture of a skin, and a blood flow was old and well-known in the art of healthcare. The features of the means to detect a body temperature and a moisture of a skin is met where AAPA teaches using a near infrared camera (the one or more sensors of Soykan) described in the document “Mariko EGAWA, Med Imag Tech Vol. 30, No. 1 January 2012” and additionally the photography method by a thermography camera in the JP 2008-534214 A. (See, e.g., AAPA at [0070]).
The feature of a laser blood flow meter sensor is met where AAPA teaches probes (i.e., sensors) of a laser blood flow meter ALF21, which is manufactured by Advance Co., Ltd. as well as a dialysis machine/dialyzer, which is manufactured by Fresenius medical Care Japan K.K. (See, e.g., AAPA at [0031].) The Examiner notes that these devices must have been in existence prior to constructive reduction to practice of Applicant’s claimed invention; and thus, they are AAPA.
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of AAPA with teaching of Soykan since the combination of the two references is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in either Soykan or AAPA. Providing sensing technologies (as taught by AAPA) does not change or affect the normal sensor-related functionality of the precision dialysis monitoring and synchronization system of Soykan. Transmitting one or more sensor-related information to a central processor would be performed the same way even with the addition of various sensing technology. Since the functionalities of the elements in Soykan and AAPA do not interfere with each other, the results of the combination would be predictable.

Re. CLAIM 13, Soykan/Robinson/O’Mahony/AAPA teaches the individual difference information management system according to claim 12, wherein the body temperature detecting means, the humidity detection means, and the blood flow detecting means are non-contact types with respect to the biological body (Soykan [0002] teaches non-implantable sensors. Soykan Fig. 26 & [0325] teaches external devices such as blood pressure cuffs. The Examiner interprets AAPA’s near infrared camera and probes as non-implantable/external devices (see Claim 12 citations, supra). See also Specification at para. 0019, “non-contact”.)

Response to Arguments
Rejections under 35 U.S.C. §101
Regarding the rejection of Claims 1-13, the Applicant has cancelled Claims 4, 7 and 9-10, rendering the rejection of those claims moot. Regarding the remaining claims, in view of the claim amendments and arguments, the rejection under 35 U.S.C. § 101 is withdrawn. The independent claim 1 provides a practical application under subject eligibility analysis Step 2A Prong 2 because the judicial exception is implemented with a particular machine. The 101 rejection of claim 1 and its dependents is hereby withdrawn.
	As explained in the 2019 PEG, the evaluation of Prong Two requires the use of the considerations (e.g., implementing with a particular machine) identified by the Supreme Court and the Federal Circuit, to ensure that the claim as a whole “integrates [the] judicial exception into a practical application [that] will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception” (84 Fed. Reg. at 53). See also MPEP 2106.05(b).

Rejection under 35 U.S.C. §103
Regarding the rejection of Claims 1-13, the Applicant has cancelled Claims 4, 7 and 9-10, rendering the rejection of those claims moot. Regarding the remaining claims, the Examiner has considered the Applicant’s arguments; however, the arguments are not persuasive for the following reasons. Applicant argues:

	“Amended independent claim 1 includes … Soykan does not teach the above features” (Remarks, pg. 8-9). The Examiner respectfully submits the basis of rejection as necessitated by amendment. Given broadest reasonable interpretation, Soykan in view of Robinson, O’Mahony, Shelley, and/or AAPA teaches or renders obvious the amended claim 1 features.

	“First, Soykan does not teach…” (Remarks, pg. 9). The Examiner respectfully submits that Soykan in view of Robinson renders obvious the amended claim feature. See Robinson at e.g., Fig. 2, [0012], [0056] and [0065]. See also Specification at para. 0144. Note: Regarding the present disclosure, the claims interpreted in light of the specification, but limitations from the specification are not read into the claims. Citing In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

	“Second, Soykan does not teach…” (Remarks, pg. 9). The Examiner respectfully submits that Soykan in view of Robinson renders obvious the amended claim feature. See Robinson at e.g., Fig. 11, [0012] and [0145]. Robinson teaches the blood pump controller (regulator). Note: The claim does not recite “an effective blood flow amount and an effective blood flow velocity”; regardless, Robinson does teach that adjusting the blood pump speed necessarily adjusts the actual blood flow speed and rate.

	“Third, Soykan does not teach…” (Remarks, pg. 10). The Examiner respectfully submits that Soykan in view of Robinson renders obvious the amended claim features. See Soykan at e.g., Fig. 26, [0002], [0052], [0252], [0325] and [0339]. See Specification at para. 0024, which specially defines individual difference information as patient specific information. See Robinson at e.g., [0012].

	“Fourth, Soykan does not teach…” (Remarks, pg. 10). The Examiner respectfully submits that Soykan in view of Robinson renders obvious the amended claim feature, since Robinson teaches that the patient individual difference information can be the actual blood flow data obtained by ultrasonic flow probe(s). See also Soykan e.g., at [0005], [0285], [0292], and [0341]. Note: Claim 1 as amended does not recite an effective blood flow amount and an effective blood flow velocity; regardless, Robinson does teach that adjusting the blood pump speed necessarily adjusts the actual blood flow speed and rate.

	Regarding the rejection of Claims 2-3, 5-6, 8 and 11-13, the Applicant has not offered any arguments with respect to these claims other than to reiterate the arguments present for the claim from which they depend. As such, the rejection of these claims is also maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Labib et al. (US 2016/0375188 A1) for teaching the following: [0321] … a blood flow rate of about 300 or 400 ml/minute may be used to minimize cell and platelet loss during DIFF processing or therapy. Lower blood flow rates may be used in outside-in flow filters if dimensions and parameters are adjusted to satisfy shear rate and other requirements... the shear rate or shear stress of blood can be adjusted by selecting cartridge dimensions fiber dimensions and fiber bundle porosity. If for some form of therapy it is necessary to use smaller actual blood flow rates than these, then the dimensions of the cartridge and the porosity of the fiber bundle may be adjusted so as to satisfy the conditions needed to achieve the optimal ranges of shear rates and linear velocity...

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica M Webb whose telephone number is (469)295-9173. The examiner can normally be reached 0730-1630 MTWRF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.W./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626